Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Double Patenting rejection in the non-final dated 4/4/2022 is withdrawn. 

Allowable Subject Matter
The indicated allowability of now canceled claims 7, 15, and 21 is withdrawn in view of the newly discovered reference(s) to Hille (WO2006007943).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (20160061935) in view of Hille (WO2006007943).

Referring to claims 1, 9, and 17, McCloskey shows a method of detecting one or more objects in a path of travel of a vehicle (see paragraph 6), comprising:
generating a laser transmission having a radiated power (see paragraph 50 and 84);
receiving one or more reflections of the laser transmission reflected from the one or more objects located near the vehicle (see paragraph 50);
generating an indication that the one or more objects are proximate to a path of the vehicle based on the received one or more reflections (see paragraph 50);
dynamically adjusting the radiated power of the laser transmission based on (i) a current speed of the vehicle or (ii) a current position of the vehicle, or a combination thereof (see paragraph 85 and 89); and

limiting the radiated power based on a maximum power threshold, wherein the maximum power threshold is adjusted based upon the current position of the vehicle (see paragraph 85 and 89).
However McCloskey fails to show limiting the radiated power based upon a speed limit associated with the current position of the vehicle.  
Hille shows a similar device that includes adjusting the maximum power based upon a speed limit associated with the current position of the vehicle (see paragraph 17).  It would have been obvious to include the power limiting based on the speed limit as taught by Hille because this allows for location-specific, country-specific, or region-specific emission limits to be maintained as taught by Hille.  
Referring to claims 2, 10, and 18, McCloskey shows comprising receiving the current speed from one or more of a GPS device or a speedometer and wherein the current position is received from the GPS device (see paragraph 85).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (20160061935) in view of Hille (WO2006007943) and Fiess (20100165323).
Referring to claims 3, 11, and 19, McCloskey shows a method of detecting one or more objects in a path of travel of a vehicle (see paragraph 6), comprising:
generating a laser transmission having a radiated power (see paragraph 50 and 84);
receiving one or more reflections of the laser transmission reflected from the one or more objects located near the vehicle (see paragraph 50);
generating an indication that the one or more objects are proximate to a path of the vehicle based on the received one or more reflections (see paragraph 50);
dynamically adjusting the radiated power of the laser transmission based on (i) a current speed of the vehicle or (ii) a current position of the vehicle, or a combination thereof (see paragraph 85 and 89); and
limiting the radiated power based on a maximum power threshold, wherein the maximum power threshold is adjusted based upon the current position of the vehicle (see paragraph 85 and 89).  However, fails to show dynamically adjusting the radiated power of the laser transmission comprises dynamically adjusting the radiated power of the laser transmission based on the current speed of the vehicle, wherein the current speed of the vehicle is linearly related to the radiated power of the laser transmission such that as the current speed of the vehicle increases, the radiated power increases, and as the current speed of the vehicle decreases, the radiated power decreases
Fiess shows a method of detecting one or more objects in a path of travel of a vehicle, the method comprising:
generating a laser having a radiated power (see figures 1 and 2 Ref 2);
emitting the laser in a direction of travel of the vehicle (see figure 3);
receiving one or more reflections of the emitted laser reflected from the one or more objects located in the direction of travel of the vehicle (see abstract and paragraph 2);
generating a signal indicating that the one or more objects are in a path of the vehicle based on the received one or more reflections (see paragraph 24 note the objects are detected and a determination is made if the objects are small or located far away); and

dynamically adjusting the radiated power of the laser based on an input corresponding to one or more of (i) a current speed of the vehicle or (ii) a current position of the vehicle (see paragraph 24 note the position of the vehicle relative to the scanning regions is used to adjust the radiation power of the laser “it being possible to detect objects lying at a distance by increasing the radiation power of laser 2 in addition. In the near range, it may be advantageous to reduce the radiation power of laser 2”. Also note that Fiess teaches modulating the power to the laser based on a function of the frequency or amplitude of the control signal to the micromechanical mirror see paragraph 13 “The detection of objects is able to be improved by making the radiation power of the laser beam selectable as a function of the frequency and/or the amplitude of the control signal of the micromechanical mirror. When the deflection angle is reduced, this may require a reduction of the radiation power for a detection in the near field. On the other hand, a detection in the distant field may be improved by reducing the deflection angle of the micromechanical mirror and additionally increasing the radiation power of the laser radiation paragraph 13 effectively ties the power to the laser to the control signal to the MEMS device. Also note that paragraph 16 shows adjusting the scanning based on vehicle speed, and with the power to the laser being modulated based on control signals to the MEMS device, the power is also adjusted based on speed of the vehicle).
Fiess also shows dynamically adjusting the radiated power of the laser comprises dynamically adjusting the radiated power of the laser, based on the current speed of the vehicle wherein the current speed of the vehicle is linearly related to the radiated power of the laser such that as the current speed of the vehicle increases, the radiated power increases, and wherein as the current speed of the vehicle decreases, the radiated power decreases (see paragraph 16 note the control signals to the MEMS device are tied to the power of the laser as taught by paragraph 13).
It would have been obvious to include the dynamic adjustment of power based on the current speed as shown by Fiess because this allows for longer detection ranges at higher speeds.  
Referring to claims 4, 12, and 22, Fiess shows further comprising determining an adjustment for the radiated power of the laser transmission based on one or more calculations using the current speed or the current position of the vehicle as a variable in the one or more calculations (see paragraph 16).  
Referring to claim 5, 13, and 23, Fiess renders obvious determining an adjustment for the radiated power of the laser transmission based on correlated radiated power and speed information stored in a memory (note that while Fiess doesn’t specifically state speed and power are stored in memory, Fiess clearly shows a processor that controls the power adjustment relative to the vehicles speed and the specific adjustment protocol is inherently stored in memory. Fiess also shows the parameters being passed to the processor by the various vehicle status data are stored, even temporarily, in memory on the processor to use them in the adjustment protocol.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645